Per Curiam:

Appellant Thomas J. Doolin, an inmate of the Kansas State Industrial School for Boys (now Youth Center at Topeka), was convicted in the Shawnee county district court of aggravated juvenile delinquency. The sole question on appeal is the venue of that court.
On June 2, 1972, appellant escaped from control of the school authorities while on a supervised trip to the Osage County State Lake. He remained at large until apprehended several days later in Iowa. He had previously, and on May 26, 1972, escaped control from the grounds of the school at Topeka. K. S. A. 21-3611 provides in part:
“(1) Aggravated juvenile delinquency is any of the following acts committed by any person confined in the state industrial school for boys or in the state industrial school for girls or by an delinquent child or miscreant child, as such terms are defined by K. S. A. 1971 Supp. 38-802, who is confined in any training or rehabilitation facility under the jurisdiction and control of the state department of social welfare:
“(f) Running away or escaping from any of such institutions or facilities after having previously run away or escaped therefrom one or more times.
K. S. A. 22-2603 provides:
“Crime committed m more than one county. Where two or more acts are requisite to the commission of any crime and such acts occur in different counties the prosecution may be in any county in which any of such acts occur.”
The prior escape was requisite to the commission of the offense charged. It having occurred in Shawnee county, venue lay in that county. Judgment affirmed.